Citation Nr: 0300144	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for accrued purposes only.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968; he died in April 1999.  The appellant is the 
veteran's widow.

This issue came before the Board of Veterans' Appeals 
(Board) on appeal from 
June 2000 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  
The appellant and her representative presented testimony 
at a hearing at the RO in June 2001. 

The appellant has made a claim for benefits under 38 
U.S.C. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed 
a temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will 
remain in effect pending the completion of the directed 
rulemaking.  As the issue of entitlement to service 
connection for the cause of the veteran's death is 
inextricably intertwined with the § 1318 claim, this issue 
is deferred pending the stay.


FINDINGS OF FACT

1.  At the time of his death in April 1999, the veteran 
had a claim pending for service connection for PTSD.

2.  The veteran received no awards or decorations denoting 
engagement in combat during active military service, and 
no other supportive evidence reflects that the veteran 
engaged in combat during active military service.

3.  The preponderance of the credible and probative 
evidence of record at the time of the veteran's death does 
not establish that the veteran had PTSD which could be 
associated with his military service, or with any verified 
stressor event in service which could support a diagnosis 
of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD for accrued 
benefit purposes is denied.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.1000 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for PTSD in November 1996 and 
provided stressor information in January 1997.

The veteran's DD 214 shows that the veteran served 1 year 
and 5 months in foreign or sea service and received the 
Vietnam Campaign Medal and the Vietnam Service Medal.  
Service personnel records show that the veteran served in 
Vietnam from June 1965 to July 1966.  His primary duty 
(MOS) during his time in Vietnam was motor vehicle 
operator.  Service medical records do not reveal that the 
veteran complained of, was treated for, or was diagnosed 
with PTSD during service.  

VA outpatient records dated in December 1996 to April 1997 
showed a treating diagnosis of PTSD.  The VA psychiatrist 
noted the veteran's sleep disturbances and depression and 
referred to "traumatic experiences in Vietnam."  At a 
January 1997 VA examination, the veteran reported a 
history of VA hospitalizations for substance abuse.  The 
veteran's complaints included difficulty sleeping, 
nightmares, difficulty coping, irritability, feeling 
insecure and inferior.  He stated that he had felt 
depressed for 15 years.  The examiner stated that there 
was insufficient symptomatology for a diagnosis of PTSD, 
specifying no criteria A.  According the Diagnostic and 
Statistical Manual, criteria A references stressors.

At a February 1999 hearing, the veteran testified that he 
saw firefights from a distance, noting casualties, and 
being in a convoy near Phu Bai and Hue.  The veteran also 
reported that on one occasion while on convoy, they 
received sniper fire and one man was hit.  The veteran 
also testified that he had been hospitalized in the early 
1990's for alcohol dependence and had been diagnosed with 
PTSD.

A March 1999 report from USMC indicated that a search of 
the records of the veteran's unit did not show any 
casualties during the veteran's time in Vietnam.  The 
report further noted that there was no way to verify 
incidents of reported rocket or sniper attacks without 
specific dates or casualty names.  

A death certificate revealed that the veteran died on 
April [redacted], 1999.  The immediate cause of death was 
arteriosclerotic cardiovascular disease.  The appellant 
filed her claim in May 1999.

In a January 2000 rating decision, the RO denied 
entitlement to service connection for PTSD for the purpose 
of accrued benefits on the basis that there was no 
confirmed diagnosis of PTSD because the veteran's alleged 
in-service stressors could not be verified.

In April 2000, private medical records from Quachita 
County Hospital, dated in 1991, were submitted.  These 
records contain diagnoses of alcohol dependency and PTSD.  
According to these records, the PTSD diagnosis was based 
on the veteran's report of early childhood trauma and 
combat experiences in Vietnam.  There were no specific 
reports of combat experiences described.

At the time of the veteran's death, he had a pending claim 
of entitlement to service connection for PTSD.  Although 
the veteran's claim terminated with his death, the 
regulations set forth a procedure for a qualified survivor 
to carry on, to a limited extent, a deceased veteran's 
claim for VA benefits by submitting a timely claim for 
accrued benefits.  38 U.S.C.A. § 5121 (West 1991); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while 
the claim for accrued benefits is separate from the claim 
for service connection filed by the veteran prior to his 
death, the accrued benefits claims is derivative of the 
veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. 
West, 146 F.3d 1296 (Fed. Cir. 1998).   In the instant 
case, the veteran died in April 1999, and the claim for 
accrued benefits was received in May 1999.  

The law applicable to accrued benefits provides that 
certain individuals may be paid periodic monetary benefits 
(due and unpaid for a period not to exceed two years) to 
which the veteran was entitled at the time of his death 
under existing ratings or based on evidence in the file at 
the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Here, the appellant, the veteran's spouse, is 
advancing essentially the same claim for service 
connection for PTSD, for accrued benefit purposes, which 
the veteran had pending at the time of his death.

In general, under pertinent law and VA regulations, 
service connection may be granted if the evidence 
establishes that the veteran's claimed disability (in this 
case, a psychiatric disorder) was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Notwithstanding the lack of a diagnosis of a 
psychiatric disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The regulations provide that a grant service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence 
that the claimed in-service stressor actually occurred; 
and a link, established by medical evidence, between the 
current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).  In June 1999, 38 
C.F.R. § 3.304(f) was revised and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002) of the regulations; a link, established 
by medical evidence between the current symptoms and an 
in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304 (2002).  The diagnosis of PTSD must comply 
with the criteria set forth in DSM-IV.  See generally 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).   If there 
is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, 
an opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 
9 Vet. App. 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Additionally, prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  If 
the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so.  While, in Rhodan v. West, 12 Vet. App. 
55 (1998), the Court stated that a liberalizing regulation 
cannot be applied retroactively under Karnas unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both 
the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00 
(Apr. 10, 2000); Rhodan v. West, supra, appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999).

The Board notes that there is a diagnosis of PTSD of 
record.  Therefore, the primary question which must be 
resolved in this decision is whether the evidence of 
record at the time of the veteran's death supports a 
conclusion that he sustained a qualifying stressor within 
the requirements of 38 C.F.R. § 3.304(f), as discussed 
above.  Without such corroboration of a qualifying 
stressor, the question of the validity of a diagnosis of 
PTSD, and therefore whether further medical inquiry should 
be conducted under the VCAA, is irrelevant.  See Moreau, 9 
Vet. App. at 395-396; Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrences described).

After reviewing the evidence of record, the Board first 
finds that the veteran was not in combat.  His military 
personnel and medical records did not indicate that he 
participated in combat. The veteran was not in receipt of 
decorations or awards suggestive of combat status.  
Although the veteran related that he was present during 
sniper and rocket attacks, and that he witnessed 
casualties, there is no verifying evidence to support any 
finding that the veteran was ever exposed to combat as a 
result of his service in Vietnam.  Most significantly, the 
Board notes that the Records Correspondence Section of the 
U.S. Marine Corps specifically noted that it was unable to 
confirm that the veteran was involved in any combat 
incidents during service.  Instead, it confirmed that the 
veteran served as a motor vehicle operator, which is 
consistent with the MOS noted in his service personnel 
records during his period of service in Vietnam.  

The Board in no way intends to impugn the sincerity of the 
statements made by the veteran prior to his death, but his 
statements that these events occurred are insufficient, by 
themselves, to establish entitlement to service 
connection.  As discussed in detail above, in the case of 
a veteran who has been found not to have served in combat, 
there must be credible supporting evidence obtained to 
authenticate the stressor events which he advances in 
support of his PTSD claim.  The record reflects that the 
VA attempted to obtain verification of the veteran's 
alleged stressors from the appropriate officials within 
the U.S. Marines Corps prior to his death.  The RO 
provided the service department with all relevant 
information contained in the claims folder regarding the 
veteran's circumstances of service and his descriptions of 
the alleged stressors.  The RO was advised that the degree 
of detail provided in the record was insufficient to allow 
for verification of the alleged stressors.  The Board must 
therefore conclude that there is no credible supporting 
evidence to substantiate that the veteran's claimed in-
service stressors occurred.

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, the appellant's claim fails to satisfy 
one of the essential elements in establishing service 
connection for PTSD, i.e., credible evidence of an in-
service stressor.  38 C.F.R. § 3.304(f) (old and new 
versions).  Furthermore, the Board notes that the 
veteran's post-service medical examiners appear to have 
rendered diagnoses of PTSD based upon the veteran's 
unverified and uncorroborated accounts as to his in-
service experience. Accordingly, the Board finds that such 
diagnoses are not probative.  See Swann, 5 Vet. App. at 
233.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD in the record lack probative value, 
the Board concludes that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for PTSD for the purpose of accrued benefits.  
The benefit sought on appeal must, accordingly, be denied.

With respect to the appellant's accrued benefits claim, 
the Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this 
matter.  Given the nature of such claims, additional 
development of the record is not at issue since the 
evaluation of those claims is based upon the record as it 
is constituted at the time of the veteran's death.  As to 
procedure, the Board notes that the VA advised the 
appellant and her representative as to the appropriate 
laws and regulations relating to accrued benefits claim, 
in the August 2001 Statement of the Case.  Considering the 
foregoing, the Board finds that any requirements of the 
VCAA have been fully satisfied, and no further action is 
necessary by the Board to ensure compliance with this law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for PTSD, for accrued purposes, is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

